STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                            NO.     2021      KW    1308


VERSUS


COREY      DILLON                                                                    JANUARY        31,      2022




In   Re:         Corey        Dillon,         applying           for      supervisory            writs,           22nd
                 Judicial         District          Court,      Parish       of    Washington,              No.    13-

                 CR8- 123787.




BEFORE:          McDONALD,            LANIER,       AND    WOLFE,      JJ.



        WRIT      DENIED.             Ramos    v.    Louisiana,                   U. S. ,              140    S. Ct.
1390,      206      1,. Ed. 2d    583 (       2020)       does      not      apply      retroactively               to

relator         whose    conviction           and     sentence         was    final         at   the    time       the
decision        was     rendered.            See    also       State   v.    Kelly,         2021- 00572 (          La.

9/ 27/ 21),       324    So. 3d       79 (    per    curiam).          Accordingly,              the    district
court         did       not       err         by      dismissing             the        application                for
postconviction           relief.



                                                          JMM
                                                          WIL

                                                          EW




COURT      OF   APPEAL,       FIRST      CIRCUIT




        DEP      4YURK
                 FOR    THE
                                 OF
                                 COURT
                                       COURT